DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Canon Anelva Corporation (JP 59-56611 B1) in view Ishihara (U.S. PGPUB. 2014/0284210 Al) and Kayihara et al. (U.S. PGPUB. 2014/0102889 A1) and Nishimura (JP 07-034236) and Demaray et al. (U.S. Pat. 5,433,835).
INDEPENDENT CLAIM 1:
Regarding claim 1, Canon Anelva Coporation ‘611 teach a film forming apparatus comprising: a processing container; a substrate holder configured to hold a substrate in the processing container; a target assembly disposed in an upper side of the substrate holder; and a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided, wherein the target assembly includes: a target made of metal, including a main body and a flange that forms an annular shape and provided around the main body, and configured to emit sputter particles from the main body; a target holder including a target electrode that supplies power to the target and holds the target; a target clamp configured to clamp the flange of the target to the target holder; and an anti-deposition shield provided around the main body of the target to cover the flange, the target clamp, and the target holder. (Figs. 1, 2; Paragraphs 0017-0027, 0030)

    PNG
    media_image1.png
    254
    678
    media_image1.png
    Greyscale

The difference between claim 1 and Canon Anelva Corporation ‘611 is that the anti- deposition shield having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp is not discussed (Claim 1), wherein the partition plate is provided to cover an entire front surface of the target assembly is not discussed (Claim 1) and a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film is not discussed (Claim 1).
Regarding the anti-deposition shield having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp (Claim 1), Ishihara teaches that the anti-deposition shield having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp. (Figs. 1-7; Paragraphs 0023-0036)
Regarding wherein the partition plate is provided to cover an entire front surface of the target assembly (Claim 1), Kajihara et al. teach a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided. (Figs. 1-9B; Paragraphs 0033-0043) Kajihara et al. teach utilizing a partition plate is provided to cover an entire front surface of the target assembly. (Fig. 1)

    PNG
    media_image2.png
    362
    614
    media_image2.png
    Greyscale

Regarding a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film (Claim 1), 
Nishimura teaches in Fig. 1b:

    PNG
    media_image3.png
    199
    416
    media_image3.png
    Greyscale

Demaray et al. teach that the target and the backing plate can be separate or that the backing plate and target can be integral and unitary where the target is both components.  (Fig. 10A,B)

    PNG
    media_image4.png
    300
    681
    media_image4.png
    Greyscale




Therefore, it would have been obvious to modify Nishimura by utilizing the teachings of Demaray to arrive at the structural features of the claims.

    PNG
    media_image5.png
    245
    884
    media_image5.png
    Greyscale

DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the anti-deposition plate includes an outer portion attached to the target holder outside the target clamp, and extending to a position higher than a height of the main body of the target so as to be away from the target holder; an intermediate portion extending from an inner end of the outer portion toward a center of the target, and having a slope approaching to the main body of the target toward the center of the target; and an inner portion extending downward from an inner end of the intermediate portion, and including the inner tip end that enters the recess between the main body of the target and the target clamp.
Regarding claim 2, Ishihara teaches wherein the anti-deposition shield has: an outer portion attached to the target holder outside the target clamp, and extending to a position higher than a height of the main body of the target so as to be away from the target holder; an intermediate portion extending from an inner end of the outer portion toward a center of the target, and having a slope approaching to the main body of the target toward the center of the target; and an inner portion extending downward from an inner end of the intermediate portion, and including the inner tip end that enters the recess between the main body of the target and the target clamp. (Figs. 3, 4, 6, 7 especially Fig. 7)
DEPENDENT CLAIM 15:
The difference not yet discussed is the partition plate is provided on a lower end of a rotational axis that passes through a ceiling portion of the processing container, the partition plate includes a first partition plate and a second partition plate provided below the first partition plate, and each of the first partition plate and the second partition plate is provided with an opening that has a size corresponding to the target.
Regarding claim 15, Kajihara et al. teach the partition plate is provided on a lower end of a rotational axis that passes through a ceiling portion of the processing container. Kayihara et al. teach wherein the partition plate includes a first partition plate and a second partition plate provided below the first partition plate, and each of the first partition plate and the second partition plate is provided with an opening that has a size corresponding to the target. (Figs. 1- 9B; Paragraphs 0033-0043)
DEPENDENT CLAIM 16:
The difference not yet discussed is wherein the first partition plate and the second partition plate are independently rotatable around the rotational axis by a rotation driver.
Regarding claim 16, Kajihara et al. teach wherein the first partition plate and the second partition plate are independently rotatable around the rotational axis by a rotation driver. (Figs. 1-9B; Paragraphs 0033-0043)
The motivation for utilizing the features of Ishihara is that it allows for reducing the formation of deposits on the shield. (Paragraph 0007)
The motivation for utilizing the features of Kajihara et al. is that it allows for shielding and exposure of targets. (Paragraphs 0007)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Canon Anelva Corporation ‘611 by utilizing the features of Ishihara and Kajihara et al. because it allows for reducing the formation of deposits on the shield and for shielding and exposure of targets.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Canon Anelva Corporation (JP 59-56611 B1) in view Ishihara (U.S. PGPUB. 2014/0284210 Al) and Kajihara et al. (U.S. PGPUB. 2014/0102889 A1) as applied to claims 1, 2, 15 and 16 above, and further in view of Gomi et al. (U.S. PGPUB. 2016/032446 A1).
The difference not yet discussed is wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position.
Gomi et al. teach wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position. (Abstract; Fig. 1; Paragraphs 0031-0035, 0041)
The motivation for utilizing the features of Gomi et al. is that it allows for formation of a metal oxide film. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Gomi et al. because it allows for formation of a metal oxide film.
Claims 1, 2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canon Anelva Corporation (JP 59-56611 B1) in view Ishihara (U.S. PGPUB. 2014/0284210 A1) and Kajihara et al. (U.S. PGPUB. 2014/0102889 A1) and Nishimura (JP 07-034236) and Demaray et al. (U.S. Pat. 5,433,835).
INDEPENDENT CLAIM 1:
Regarding claim 1, A film forming apparatus comprising: a processing container; a substrate holder configured to hold a substrate in the processing container; a target assembly disposed in an upper side of the substrate holder; and a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided, wherein the target assembly includes: a target made of metal, including a main body and a flange that forms an annular shape and provided around the main body, and configured to emit sputter particles from the main body; a target holder including a target electrode that supplies power to the target and holds the target; a target clamp configured to clamp the flange of the target to the target holder; and an anti-deposition shield provided around the main body of the target to cover the flange, the target clamp, and the target holder. (Figs. 1, 2; Paragraphs 0017-0027, 0030)
The difference between claim 1 and Canon Anelva Corporation ‘611 is that the anti- deposition shield having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp is not discussed (Claim 1) and wherein the partition plate is provided to cover an entire front surface of the target assembly is not discussed (Claim 1) and a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film is not discussed (Claim 1).
Regarding the anti-deposition shield having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp (Claim 1), Ishihara teaches that the anti-deposition shield having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp.
Regarding wherein the partition plate is provided to cover an entire front surface of the target assembly (Claim 1), Yamaguchi et al. teach a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided. Yamaguchi et al. teach utilizing a partition plate is provided to cover an entire front surface of the target assembly. (Fig. 6D, 6E)
Regarding a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film (Claim 1), 
Nishimura teaches in Fig. 1b:

    PNG
    media_image3.png
    199
    416
    media_image3.png
    Greyscale

Demaray et al. teach that the target and the backing plate can be separate or that the backing plate and target can be integral and unitary where the target is both components.  (Fig. 10A,B)

    PNG
    media_image4.png
    300
    681
    media_image4.png
    Greyscale

Therefore, it would have been obvious to modify Nishimura by utilizing the teachings of Demaray to arrive at the structural features of the claims.

    PNG
    media_image5.png
    245
    884
    media_image5.png
    Greyscale

DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the anti-deposition plate includes an outer portion attached to the target holder outside the target clamp, and extending to a position higher than a height of the main body of the target so as to be away from the target holder; an intermediate portion extending from an inner end of the outer portion toward a center of the target, and having a slope approaching to the main body of the target toward the center of the target; and an inner portion extending downward from an inner end of the intermediate portion, and including the inner tip end that enters the recess between the main body of the target and the target clamp.
Regarding claim 2, Ishihara teaches wherein the anti-deposition shield has: an outer portion attached to the target holder outside the target clamp, and extending to a position higher than a height of the main body of the target so as to be away from the target holder; an intermediate portion extending from an inner end of the outer portion toward a center of the target, and having a slope approaching to the main body of the target toward the center of the target; and an inner portion extending downward from an inner end of the intermediate portion, and including the inner tip end that enters the recess between the main body of the target and the target clamp. (Figs. 3, 4, 6, 7 especially Fig. 7)

DEPENDENT CLAIM 15:
The difference not yet discussed is the partition plate is provided on a lower end of a rotational axis that passes through a ceiling portion of the processing container, the partition plate includes a first partition plate and a second partition plate provided below the first partition plate, and each of the first partition plate and the second partition plate is provided with an opening that has a size corresponding to the target.
Regarding claim 15, Yamaguchi et al. teach the partition plate is provided on a lower end of a rotational axis that passes through a ceiling portion of the processing container. Yamaguchi et al. teach wherein the partition plate includes a first partition plate and a second partition plate provided below the first partition plate, and each of the first partition plate and the second partition plate is provided with an opening that has a size corresponding to the target. (Figs. 6D, 6E)
DEPENDENT CLAIM 19:
The difference not yet discussed is wherein the partition plate is arranged in parallel with the front surface of the target assembly.
Regarding claim 19, Yamaguchi et al. teach wherein the partition plate is arranged in parallel with the front surface of the target assembly. (Fig. 6D, 6E)
The motivation for utilizing the features of Ishihara is that it allows for reducing the formation of deposits on the shield. (Paragraph 0007)
The motivation for utilizing the features of Yamaguchi et al. is that it allows for target cleaning and conditioning. (Paragraph 0070)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Canon Anelva Corporation ‘611 by utilizing the features of Ishihara and Yamaguchi et al. because it allows for reducing the formation of deposits on the shield and for target cleaning and conditioning.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Canon Anelva Corporation in view Ishihara and Yamaguchi as applied to claims 1, 2, 15 and 16 above, and further in view of Gomi et al. (U.S. PGPUB. 2016/032446 A1).
The difference not yet discussed is wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position.
Gomi et al. teach wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position. (Abstract; Fig. 1; Paragraphs 0031-0035, 0041)
The motivation for utilizing the features of Gomi et al. is that it allows for formation of a metal oxide film. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Gomi et al. because it allows for formation of a metal oxide film.
Claims 3-8, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Canon Anelva Corporation (JP 59-56611 B1) in view of Kajihara et al. (U.S. PGPUB. 2014/0102889 A1) and Nishimura (JP 07-034236) and Demaray et al. (U.S. Pat. 5,433,835).


INDEPENDENT CLAIM 3:
Regarding claim 3, Canon Anelva Corporation ‘611 teaches a film forming apparatus comprising: a processing container; a substrate holder configured to hold a substrate in the processing container; a target assembly disposed in an upper side of the substrate holder; and wherein the target assembly includes: a target made of metal, including a main body and a flange having an annular shape and provided around the main body, and configured to emit sputter particles from the main body; a target holder including a target electrode that supplies power to the target, and configured to hold the target; a target clamp configured to clamp the flange of the target to the target holder; and an anti-deposition shield provided around the main body of the target to cover the flange, the target clamp, and the target holder, the target is supplied with a power through the target electrode to emit constituent metal as sputter particles, thereby depositing a metal film on the substrate, and the anti-deposition shield is made of metal. (Figs. 1, 2; Paragraphs 0017-0027, 0030) 

    PNG
    media_image6.png
    257
    655
    media_image6.png
    Greyscale


The difference between Canon Anelva Corporation and claim 3 is that a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided is not discussed (Claim 3), an inlet configured to supply an oxidizing gas to the substrate held by the substrate holder so that the metal film is oxidized by the oxidizing gas introduced from the inlet, thereby forming a metal oxide film is not discussed (Claim 3), a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator is not discussed (Claim 3), wherein the partition plate is provided to cover an entire front surface of the target assembly is not discussed (Claim 3) and a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film is not discussed (Claim 3).
Regarding a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided (Claim 3), Kajihara et al. teach a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided. (Figs. 1-9B; Paragraphs 0033-0043)
Regarding an inlet configured to supply an oxidizing gas to the substrate held by the substrate holder so that the metal film is oxidized by the oxidizing gas introduced from the inlet, thereby forming a metal oxide film (Claim 3), Canon Anelva Corporation “611 teach a gas inlet for supplying gas to the chamber and thus to the substrate. Nishimura teach that oxygen gas can be supplied to the sputtering chamber for forming oxide materials from metal targets. Oxygen gas inlet to chamber is inherent and thus to the substrate. (Machine Translation — Paragraph 0017 — metal targets; Paragraph 0018 - In the case of a DC reactive sputtering, reactive gases may be any one as long with a gas to form a compound reacting with the target agent, for example N2, O02, H2, Cl2, CH4, CF4, C2 F4, and the like.)
Regarding a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator (Claim 3), Nishimura teaches a surface of an inner tip end of the anti- deposition shield facing the target is made of an insulator. (See Paragraph [0020] Feature of the present invention, the portion facing the least target earth shield, namely by covering some or all of the earth shield with an insulating material, is intended to prevent the occurrence of abnormal discharge. As the insulating material, ceramic, glass, resin material such as Teflon, and surface treatment material, such as ceramic spraying metal. Paragraph [0027] For the part to form the insulating material of the ground shield may be only al the portion close to the target, when struggling to fixed in case of a brittle material such a8 ceramic and the insulating material is, outside the metal material of the earth shield, for example Al and the like, as shown in FIG. 1
(b), irregularities may be fixed by screws fastened to the Al parts provided.: Figs. 1(a), (b))
Regarding a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator (Claim 3), Nishimura teaches an inner tip end of the anti-deposition shield facing the target is made of an insulator. (Paragraphs 0020, 0021; Figs. 1(a), (b))
Regarding wherein the partition plate is provided to cover an entire front surface of the target assembly (Claim 1), Kajihara et al. teach a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided. (Figs. 1-9B; Paragraphs 0033-0043) Kajihara et al. teach utilizing a partition plate is provided to cover an entire front surface of the target assembly. (Fig. 1)

    PNG
    media_image7.png
    376
    571
    media_image7.png
    Greyscale

Regarding a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film (Claim 1), 

Nishimura teaches in Fig. 1b:

    PNG
    media_image3.png
    199
    416
    media_image3.png
    Greyscale

Demaray et al. teach that the target and the backing plate can be separate or that the backing plate and target can be integral and unitary where the target is both components.  (Fig. 10A,B)

    PNG
    media_image4.png
    300
    681
    media_image4.png
    Greyscale

Therefore, it would have been obvious to modify Nishimura by utilizing the teachings of Demaray to arrive at the structural features of the claims.

    PNG
    media_image5.png
    245
    884
    media_image5.png
    Greyscale

DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the insulating film is selected from an Al203 film, a MgO film, a SiO2 film, and an AIN film.
Regarding wherein the insulating film is selected from an Al203 film, a MgO film, a SiO2 film, and an AIN film, Nishimura teach a ceramic spray film which covers the claimed ceramic films. (Paragraphs 0020, 0021)
DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the insulating film is a sprayed film.
Regarding wherein the insulating film is a sprayed film, Nishimura teaches the insulating material to be a spray film. (Paragraph 0020)
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the insulating film is a sprayed film.
Regarding claim 7, Nishimura teaches wherein the insulating film is a sprayed film. (Paragraph 0020)
DEPENDENT CLAIM 8:
The difference not yet discussed is wherein a metal portion of the anti-deposition shield  on which the insulating film is formed is Al, and the insulating film is an Al203 sprayed film.
Regarding wherein a metal portion of the anti-deposition shield on which the insulating film is formed is Al, and the insulating film is an Al2003 sprayed film, Nishimura teach the shield to be made of metal, which covers Al and teaches that the insulating film is a ceramic film which covers aluminum oxide and is formed by spraying. (Paragraph [0019] Since the present inventors have revealed that intensive studies suspect that than ground shield is associated with factors of the abnormal discharge occurs, the earth shield being conventionally used which are composed of a conductive material such as metal, especially when the charge to the target is concentrated, between the earth shield, it was found that had become apt to cause abnormal discharge. Paragraph [0020] Feature of the present invention, the portion facing the least large of earth shield, namely by covering some or all of the earth shield with an insulating material, is intended to prevent the occurrence of abnormal discharge. As the insulating material, ceramic, glass, resin material such as Teflon, and surface treatment material, such as ceramic spraying metal)

DEPENDENT CLAIM 17:
The difference not yet discussed is the partition plate is provided on a lower end of a rotational axis that passes through a ceiling portion of the processing container, the partition plate includes a first partition plate and a second partition plate provided below the first partition plate, and each of the first partition plate and the second partition plate is provided with an opening that has a size corresponding to the target.
Regarding claim 17, Kajihara et al. teach the partition plate is provided on a lower end of a rotational axis that passes through a ceiling portion of the processing container. Kayihara et al. teach wherein the partition plate includes a first partition plate and a second partition plate provided below the first partition plate, and each of the first partition plate and the second
partition plate is provided with an opening that has a size corresponding to the target. (Figs. 1- 9B; Paragraphs 0033-0043)
DEPENDENT CLAIM 18:
The difference not yet discussed is wherein the first partition plate and the second partition plate are independently rotatable around the rotational axis by a rotation driver.
Regarding claim 18, Kajihara et al. teach wherein the first partition plate and the second partition plate are independently rotatable around the rotational axis by a rotation driver. (Figs. 1-9B; Paragraphs 0033-0043)
The motivation for utilizing the features of Kajihara et al. is that it allows for shielding and exposure of targets. (Paragraph 0007)
The motivation for utilizing the features of Nishimura is that it allows for preventing abnormal discharge. (Paragraph 0020)
Therefore, if would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Canon Anelva Corporation by utilizing the features of Kayihara et al. and Nishimura because it allows for shielding and exposure of targets and preventing abnormal discharge.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Canon Anelva Corporation ‘611 in view of Kajihara et al. and Nishimura as applied to claims 3-8, 17, 18 above, and further in view of Lin et al. (U.S. PGPUB. 2006/0110620 Al), Ohno et al. (U.S. PGPUB. 2013/0098757), and Otsuki (JP 10- 025568)
DEPENDENT CLAIM 9:
The difference not yet discussed is wherein a surface roughness Ra of the metal portion of the anti-deposition shield on which the insulating film is formed is in a range of 18 micrometers to 28 micrometers (Claim 9), a surface roughness Ra of the Al203 sprayed film is in a range of 2.2 micrometers to 4.2 micrometers (Claim 9) and the thickness of the Al203 sprayed film is in the range of 150 micrometers to 250 micrometers (Claim 9).
Regarding wherein a surface roughness Ra of the metal portion of the anti-deposition shield on which the insulating film is formed is in a range of 18 micrometers to 28 micrometers (Claim 9), Lin et al. teach a shield component with a metal portion 30a made of aluminum and with a layer Al1203 30b on the surface. The metal portion 30a has a surface roughness of less than about 25 micrometers in order to increase adhesion. (Paragraph 0023, 0016, 0017)
Regarding a surface roughness Ra of the A1203 sprayed film is in a range of 2.2 micrometers to 4.2 micrometers (Claim 9), Ohno et al. teach that an A1203 to have a roughness of from 4 micrometers to about 10 micrometers for increasing adhesion of particles. (See Abstract) Nishimura already establish spray coating. (See Nishimura discussed above)
Regarding the thickness of the Al203 sprayed film is in the range of 150 micrometers to 250 micrometers (Claim 9), Otsuki teach utilizing an Al203 sprayed film with a thickness of 150 micrometers to 250 micrometers to prevent arc discharge. (See Abstract; Fig. 5 — 0.1 mm, 0.2mm; Paragraph 0007)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Lin et al., Ohno et al. and Otsuki because it allows for adhering particles and preventing arc discharge.
Claims 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Canon Anelva Corporation ‘611 in view of Kajihara et al. and Nishimura and further in view of Lin et al., Ohno et al. and Otsuki as applied to claims 3, 5-9, 17, 18 above, and further in view of Ishihara (U.S. PGPUB. 2014/0284210 A1)
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the anti-deposition shield has a labyrinth structure in which the inner tip end thereof is disposed to enter the recess between the main body of the target and the target clamp.
Ishihara teaches that the anti-deposition shield having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp. (Figs. 1-7; Paragraphs 0023-0036)
DEPENDENT CLAIM 11:
The difference not yet discussed is wherein the anti-deposition shield has a labyrinth structure in which the inner tip end thereof is disposed to enter the recess between the main body of the target and the target clamp.
Ishihara teaches that the anti-deposition shield having a labyrinth structure in which an inner tip end thereof is disposed to enter a recess between the main body of the target and the target clamp. (Figs. 1-7; Paragraphs 0023-0036)
DEPENDENT CLAIM 12:
Regarding claim 12, Ishihara teaches wherein the anti-deposition shield has: an outer portion attached to the target holder outside the target clamp, and extending to a position higher than a height of the main body of the target so as to be away from the target holder; an intermediate portion extending from an inner end of the outer portion toward a center of the target, and having a slope approaching to the main body of the target toward the center of the target; and an inner portion extending downward from an inner end of the intermediate portion, and including the inner tip end that enters the recess between the main body of the target and the target clamp. (Figs. 3, 4, 6, 7 especially Fig. 7)
The motivation for utilizing the features of Ishihara is that it allows for reducing the formation of deposits on the shield. (Paragraph 0007)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Ishihara because it allows for reducing the formation of deposits on the shield.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Canon Anelva Corporation “611 in view of Kajihara et al. and Nishimura and further in view of Lin et al., Ohno et al., and Otsuki and further in view of Ishihara as applied to claims 3-12, 17, 18 above, and further in view of Gomi et al. (U.S. PGPUB. 2016/032446 A1).
The difference not yet discussed is wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position.
Gomi et al. teach wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position. (Abstract; Fig. 1; Paragraphs 0031-0035, 0041)
The motivation for utilizing the features of Gomi et al. is that it allows for formation of a metal oxide film. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ishihara by utilizing the features of Gomi et al. because it allows for formation of a metal oxide film.
Claim 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Canon Anelva Corporation (JP 59-56611 B1) in view of Yamaguchi et al. (U.S. PGPUB. 2013/0048489 Al) and Nishimura (JP 07-034236) and Demaray et al. (U.S. Pat. 5,433,835).
INDEPENDENT CLAIM 3:
Regarding claim 3, Canon Anelva Corporation ‘611 teaches a film forming apparatus comprising: a processing container; a substrate holder configured to hold a substrate in the processing container; a target assembly disposed in an upper side of the substrate holder; and wherein the target assembly includes: a target made of metal, including a main body and a flange having an annular shape and provided around the main body, and configured to emit sputter particles from the main body; a target holder including a target electrode that supplies power to the target, and configured to hold the target; a target clamp configured to clamp the flange of the target to the target holder; and an anti-deposition shield provided around the main body of the target to cover the flange, the target clamp, and the target holder, the target is supplied with a power through the target electrode to emit constituent metal as sputter particles, thereby depositing a metal film on the substrate, and the anti-deposition shield is made of metal. (Figs. 1, 2; Paragraphs 0017-0027, 0030)

    PNG
    media_image8.png
    266
    641
    media_image8.png
    Greyscale

The difference between Canon Anelva Corporation and claim 3 is that a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided is not discussed (Claim 3), an inlet configured to supply an oxidizing gas to the substrate held by the substrate holder so that the metal film is oxidized by the oxidizing gas introduced from the inlet, thereby forming a metal oxide film is not discussed (Claim 3), a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator is not discussed (Claim 3) and wherein the partition plate is provided to cover an entire front surface of the target assembly is not discussed (Claim 3) and a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film is not discussed (Claim 3).
Regarding a partition plate provided below the target assembly and above the substrate holder, and configured to define a space in which the target assembly is disposed and a processing space in which the substrate is provided (Claim 3), Yamaguchi et al. teach the partition plate is provided on a lower end of a rotational axis that passes through a ceiling portion of the processing container. Yamaguchi et al. teach wherein the partition plate includes a first partition plate and a second partition plate provided below the first partition plate, and each of
the first partition plate and the second partition plate is provided with an opening that has a size corresponding to the target. (Figs. 6D, 6E)
Regarding an inlet configured to supply an oxidizing gas to the substrate held by the substrate holder so that the metal film is oxidized by the oxidizing gas introduced from the inlet, thereby forming a metal oxide film (Claim 3), Canon Anelva Corporation “611 teach a gas inlet for supplying gas to the chamber and thus to the substrate. Nishimura teach that oxygen gas can be supplied to the sputtering chamber for forming oxide materials from metal targets. Oxygen gas inlet to chamber is inherent and thus to the substrate. (Machine Translation — Paragraph 0017 — metal targets; Paragraph 0018 - In the case of a DC reactive sputtering, reactive gases may be any one as long with a gas to form a compound reacting with the target agent, for example N2, O02, H2, Cl2, CH4, CF4, C2 F4, and the like.)
Regarding a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator (Claim 3), Nishimura teaches a surface of an inner tip end of the anti- deposition shield facing the target is made of an insulator. (See Paragraph [0020] Feature of the present invention, the portion facing the least target earth shield, namely by covering some or all of the earth shield with an insulating material, is intended to prevent the occurrence of abnormal discharge. As the insulating material, ceramic, glass, resin material such as Teflon, and surface treatment material, such as ceramic spraying metal. Paragraph [0027] For the part to form the insulating material of the ground shield may be only al the portion close to the target, when struggling to fixed in case of a brittle material such a8 ceramic and the insulating material is, outside the metal material of the earth shield, for example Al and the like, as shown in FIG. 1 (b), irregularities may be fixed by screws fastened to the Al parts provided.: Figs. 1(a), (b))
Regarding a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator (Claim 3), Nishimura teaches an inner tip end of the anti-deposition shield facing the target is made of an insulator. (Paragraphs 0020, 0021; Figs. 1(a), (b))
Regarding wherein the partition plate is provided to cover an entire front surface of the target assembly (Claim 3), Yamaguchi et al. teach wherein the partition plate is provided to cover an entire front surface of the target assembly (Figs. 6D, 6E)
Regarding a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film (Claim 1), 

Nishimura teaches in Fig. 1b:

    PNG
    media_image3.png
    199
    416
    media_image3.png
    Greyscale

Demaray et al. teach that the target and the backing plate can be separate or that the backing plate and target can be integral and unitary where the target is both components.  (Fig. 10A,B)

    PNG
    media_image4.png
    300
    681
    media_image4.png
    Greyscale

Therefore, it would have been obvious to modify Nishimura by utilizing the teachings of Demaray to arrive at the structural features of the claims.

    PNG
    media_image5.png
    245
    884
    media_image5.png
    Greyscale

DEPENDENT CLAIM 20:
The difference not yet discussed is wherein the partition plate is arranged in parallel with the front surface of the target assembly.
Regarding claim 20, Yamaguchi et al. teach wherein the partition plate is arranged in parallel with the front surface of the target assembly. (Fig. 6D, 6E)
The motivation for utilizing the features of Yamaguchi et al. is that it allows for target cleaning and conditioning. (Paragraph 0070)

The motivation for utilizing the features of Nishimura is that it allows for preventing abnormal discharge. (Paragraph 0020)	
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Canon Anelva Corporation ‘611 by utilizing the features of Yamaguchi et al. and Nishimura because it allows for target cleaning and conditioning and for preventing abnormal discharge.
Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach a surface of the inner tip end of the anti-deposition shield that faces a side surface of the main body and a top surface of the flange being covered with an insulating film, it is argued that 
Nishimura teaches in Fig. 1b:

    PNG
    media_image3.png
    199
    416
    media_image3.png
    Greyscale

Demaray et al. teach that the target and the backing plate can be separate or that the backing plate and target can be integral and unitary where the target is both components.  (Fig. 10A,B)

    PNG
    media_image4.png
    300
    681
    media_image4.png
    Greyscale

Therefore, it would have been obvious to modify Nishimura by utilizing the teachings of Demaray to arrive at the structural features of the claims.

    PNG
    media_image5.png
    245
    884
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 6, 2022